444 F.2d 541
Jim MILLER, Plaintiff-Appellant,v.Elliott L. RICHARDSON, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 71-1703 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 15, 1971.

Appeal from the United States District Court for the Middle District of Florida; Joseph P. Lieb, Chief Judge.
John A. Lloyd, Jr., of Masterson, Lloyd, Sundberg & Rogers, St. Petersburg, Fla., for plaintiff-appellant.
John L. Briggs, U. S. Atty., Richard H. McInnis, Asst. U. S. Atty., Tampa, Fla., for defendant-appellee.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966